This is a taxpayer’s action brought under section 51 of the General Municipal Law to restrain the board of trustees of the village of Nyack and other officers from paying any salary to William F. Ruppert, as chief of police of the village of Nyack, on the ground that his appointment was illegal and invalid. Judgment for defendants reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. The finding that the petition presented to the trustees did not contain a sufficient number of qualified voters is against the weight of the evidence. Undoubtedly on the new trial the proof will be clear and convincing one way or the other. For the purpose of granting a new trial all findings of fact are reversed and the conclusions of law are disapproved. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.